DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/15/21 is acknowledged.
Claims 11, 13-22 and 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
generally 90 degrees offset” in claim 5 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 5 recites the limitation "the strands of the outer layers" in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claims 4 and 2 which do not positively recite two outer layers.

Claim 37 recites the limitation "The swimming pool defined in claim 37" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,869,736 (Valois) in view of US 2015/0204476 (Lazzara).
	Regarding claim 1, Valois discloses a swimming pool comprising a wall (11) forming an enclosed perimeter of the swimming pool, the pool wall made of a composite material which includes glass fibers (C2 L12-14).
	Valois, however, does not disclose details of the material construction of the wall such as the number of layers of fiberglass material or the orientation of the strands.
	Lazzara teaches the formation of a composite material (140) for reinforcing various structures including fluid transport pipes (pipes/pipelines) and fluid storage tanks (Para. 0003, 0030). The material comprises a plurality of layers (210/220/230/240) of material each including elongate glass fiber (Para. 0032) strands of reinforcing material (212/222/232/242). In each layer the glass fiber strands are oriented in a single direction/orientation (Para. 0033, Fig. 2). Lazzara further teaches that each layer can be formed such that its glass fiber strands are oriented in a different direction than those next to it or that adjacent layers can have their strands oriented in the same direction (Para. 0033-0034; Fig. 2) depending upon the intended application of the material/expected forces. Lazzara further teaches that while the depicted skew is shown as 45 degrees the actual angle of skew would be dependent upon the reinforcement application such as the shape and intended use of the reinforced structure (Para. 0034).
	It would have been obvious to one of ordinary skill in the art to utilize a composite material with a plurality of layers having glass fibers oriented in different directions, as taught by Lazzara, to provide greater strength to the pool wall to resist forces in/from multiple directions.


	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize two inner layers with glass fiber strands oriented in the same direction in order to properly address the forces expected to act upon the pool wall. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

	Regarding claim 3, Valois in view of Lazzara teaches the invention as claimed except for specifically locating two outer layers of glass fiber strands aligned offset from the inner layers. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide two outer layers with glass fiber strands offset from the inner layers in order to properly address the forces expected to act upon the pool wall. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

	Regarding claims 4-5, Valois in view of Lazzara teaches the invention as claimed except for specifically orienting the inner layers such that the fiber strands run in a direction of the circumference of the pool wall with strands of the outer layers being offset by 90 degrees.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a plurality of layers of glass fiber strand material with the inner layers oriented in the direction of the circumference of the pool with the outer layers skewed by 90 degrees depending upon the shape of the pool and the expected/designed forces caused by the 
	
	Regarding claim 7, Valois in view of Lazzara teaches the invention as claimed with Lazzara further teaching that the layers of glass strands are joined by thermoplastic resin (Para. 0020, 0023-0025, 0033, 0058).

	Regarding claim 38, Valois states that the pool has opposing ends secured together at joints to form the enclosed perimeter (Figs. 4-7).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Valois in view of Lazzara as applied to claim 1 above, and further in view of US 5,815,853 (Chase).
	Regarding claim 6, Valois does not specify if the pool wall has an ultraviolet attenuating film on its outer surface. 
	Chase teaches a pool wall comprising an ultraviolet attenuating film (20) on its outer surface. 
	It would have been obvious to one of ordinary skill in the art to provide an ultraviolet attenuating film on the outer surface of the pool wall, as taught by Chase, to protect the pool wall from being damaged by exposure to sunlight.

Claims 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Valois in view of Lazzara as applied to claim 1 above, and further in view of US 3,749,244 (Jannuzzi).
Regarding claims 36-37, Valois states that the pool comprises a top rail (27), a liner (25) which is disposed in the enclosed perimeter and secured to the top rail (Fig. 3) and a plurality of supports (16) spaced along a circumference of the pool wall and attached to the rail. Valois further states that the pool wall forms upper and lower flanges (12/13) but does not explicitly state that the bottom flange acts as a bottom rail.
	Jannuzzi teaches a swimming pool comprising a fiberglass wall (12/24/26) which extends between a top rail (18) and a bottom rail (22).
	It would have been obvious to one of ordinary skill in the art to provide the pool wall with a bottom rail, as taught by Jannuzzi, to provide greater strength to the wall and help it maintain its shape. 

	Regarding claim 39, Valois states that the ends of the wall (11b/11c) overlap each other (Fig. 6) and that the ends are provided with reinforcement strips (19/20) bonded thereto a which provide an area of increased thickness and a plurality of securement holes are formed in the areas of increased thickness to receive fasteners (22) for securing the opposing ends together. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,834,702 (Gibb) is a reinforced tank structure comprising a wall structure formed of a plurality of layers of glass fiber strands, the strands in different layers being oriented in different directions with at least one layer in the direction of the circumference of the tank and another at a 90-degree offset.  

US 5,875,500 (Shaanan) is a swimming pool comprising a wall, a top rail, a bottom rail and a plurality of vertical supports. The ends of the pool wall are provided with an area of increased thickness and reinforcement strips located at these areas of increased thickness. The strips and areas of increased thickness overlap one another and include openings for receiving fasteners to secure the ends of the wall together. 
US 6,272,696 (Sobel) is a swimming pool with a wall construction comprising a wall panel installed between a top rail and a lower rail and a plurality of vertical supports. 
US 2011/0078851 (Beale) is a surface composition for a pool comprising an ultraviolet attenuating layer. 
US 2019/0240934 (Prins) is a fiber-reinforced composite material comprising a plurality of layers each with fibers in different orientations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754